McBride, J.
By this suit the appellant sought to enjoin the appellees, who are respectively township trustee and road supervisor, from opening a certain highway which had previously been ordered established by the board of commissioners of Lake county. The appellant insists that the order for the establishment of the highway is void. We quote from the complaint the averments of fact relating to the alleged invalidity of the order: “ The plaintiff further avers that the board of county commissioners of Lake county, Indiana, appointed viewers to appraise the damage that the opening of a certain road would 'cause to plaintiff’s said land, and they made their report to said board in these words, to wit: ‘ To Michael Rassier no damages.’ That said board at their-term, 1888, approved said report in these words, to wit: ‘ That said report is approved, and the road ordered opened. Road to be 60 feet wide, according to said petition.’ Said order of said court may be found on the commissioners’ record No. 5, on page 475.”
The appellant contends that the order for. the establishment of the road is void for several reasons, and that he is, therefore, entitled to enjoin the officers from opening it.
The attack on the order of the board of commissioners is collateral, and can only succeed if the order is void. If it is simply irregular or erroneous, the remedy was by appeal from the board of commissioners to the circuit court.
. The board of commissioners had jurisdiction of the subject-matter. The subject-matter was the establishment of a highway in that county; and of all such matters outside of the limits of incorporated cities and towns the boards of *221county commissioners have original and exclusive jurisdiction.
It is averred in the complaint that the board appointed viewers to appraise the damages that would accrue to the appellant’s land by the opening of the proposed highway, who acted and made a report to the board. No viewers could be appointed for such a purpose until after the filing of a remonstrance by the appellant claiming damages.
Construing the pleading, as we must, most strongly against the pleader, and the complaint being silent as to such matters, it will be presumed that the usual procedure was followed, and that the viewers to assess damages were only appointed after appellant had appeared and filed his remonstrance. If so, thé board also had jurisdiction of his person. It being thus shown by the complaint that the order estab-lishingthe highway was made by a court having jurisdiction both of the subject-matter and of the person of the party, and that it was such an order as they might rightfully make in a proper case, every presumption favors its regularity. It is incumbent on the party attacking it to show affirmatively that it is void.
In this case there is nothing before us to show that the order in question was void. The complaint does not purport to set out the record of the commissioners’ court. It only sets out so much of the report of the viewers as relates to the damages claimed by the appellant and one isolated order made by the board.
While the commissioners’court is a court of limited jurisdiction, and the same presumption of regularity does not attach to the proceedings of such courts as to the proceedings of courts of general jurisdiction, yet, when it affirmatively appears that a court of limited jurisdiction has, in a given case, acquired jurisdiction both of the subject-matter and of the parties to the litigation, and that the judgment rendered is such as it might rightfully render in such a case, the same presumption of regularity attaches to its proceedings as to *222the proceedings of a court of general jurisdiction, and its judgments are alike unassailable by collateral attack. Stoddard v. Johnson, 75 Ind. 20; Argo v. Barthand, 80 Ind. 63; Featherston v. Small, 77 Ind. 143; Stipp v. Claman, 123 Ind. 532 (537).
Filed Oct. 30, 1891.
The circuit court sustained á demurrer to the complaint on the ground that it did not state facts sufficient to constitute a cause of action, and in this it did not err. No facts were pleaded sufficient to justify a collateral attack on the order of the board, or to entitle the appellant to relief by injunction. No other error is assigned.
Judgment affirmed.